Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election without traverse of Species Ik (Fig. 11) and Species IIe (Fig. 20) in the reply filed on 09/08/2022 is acknowledged.

2.         Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.

Specification
3.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


4.          The abstract of the disclosure is objected to because it does not clearly describe the invention to assist readers whether there is a need for consulting the full patent text for details. The abstract refers to the structures that are described in a particular patent (WO2018036831). Therefore, readers of the abstract have to consult the text of the patent (WO2018036831) for details of the invention.

5.         The amendment filed 09/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“The tabs are then bent such that the disc is gripped between the annular portion and the tabs for driving engagement, thereby to form an abrasive disc of the type for use with a grinder of the type described in W02018-36831. The back of the annular portion abuts the grinder in use” of the abstract introduce a new matter. The original specification does not disclose “the tabs are then bent such that the disc is gripped between the annular portion and the tabs for driving engagement.” There is not mention of disc being griped between the tabs and the annular portion for driving engagement in the original disclosure. The original specification does not disclose a driving mechanism or a driving engagement at all. In fact, it is not understood, what is the driving engagement of the disc and how the bent tabs provide driving engagement for the disc. In addition, it is not clear how the disk is drivingly engaged with a driving mechanism. Furthermore, the original specification  does not disclose that the formed abrasive disc is a type of abrasive disc that is used with a grinder of the type described in W02018-36831. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
7.        Claim 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
           Regarding claim 1, the disclosure does not disclose “bending the tabs such that the abrasive disc is gripped between the annular portion and the tabs for driving engagement and to form an abrasive disc of the type for use with a grinder of the type described in W02018-36831 and wherein the back of the annular portion abuts the grinder in use.” First, the original disclosure does not disclose,
“bending the tabs such that the abrasive disc is gripped between the annular portion and the tabs for driving engagement.” There is not mention of disc being griped between the tabs and the annular portion for driving engagement in the original disclosure. The original disclosure does not disclose a driving mechanism or a driving engagement at all. In fact, it is not understood, what is the driving engagement of the disc and how the bent tabs provide driving engagement for the disc. In addition, it is not clear how the disk is drivingly engaged with a driving mechanism. Second, the original disclosure does not disclose that the formed abrasive disc is a type of abrasive disc that is used with a grinder of the type described in W02018-36831. 

8.         Claim 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 1 refers to features that are “described” in a patent (WO2018036831). 
            
             Regarding claim 1, “the annular portion defining an aperture of the type described in WO201803683” and “an abrasive disc of the type for use with a grinder of the type described in WO20183-6931” are not clear. Claim 1 does not describe or recite the structures or features of the type of aperture which is described in WO20183683. Claim 1 also does not describe or recite the structures or the features of the grinder which is described in WO2018-36831. The claims cannot import structures or features of a part or an element just by referring to a patent or application for patent that might have the same part or element. If a specific aperture and a specific grinder are intended to be claimed, then claims of the application must recite the feature or structures of the particular aperture and the grinder. 

            Regarding claim 1, “bending the tabs such that the abrasive disc is gripped between the annular portion and the tabs for driving engagement and to form an abrasive disc of the type for use with a grinder of the type described in W02018-36831 and wherein the back of the annular portion abuts the grinder in use” is not clear. It is not understood, how the bending of the tabs and gripping of the disc between the tabs and the annular portion provides a driving engagement for the disc. In addition, it is not clear how the disk is drivingly engaged with a driving mechanism. It is also not clear how the formed abrasive disc is used with a type of abrasive disc that is used with a grinder of the type described in W02018-36831. 

Claim Rejections - 35 USC § 102
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.          Claims 1-2 and 4, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by MacKay, Jr. (4,694,615), hereinafter MacKay ‘615. Regarding claim 1, as best understood, MacKay teaches a method comprising the steps: positioning a metal hub 102 against an abrasive disc (100, 116), the metal hub having an annular portion 104 and a plurality of tabs (108, 110, 112), the annular portion defining an aperture 106 having a front and a back, the plurality of tabs protruding frontwardly from the annular portion, the abrasive disc (100, 116) having a central void (defined by the recessed portion between the bottom and the flange 120 of the portion 116 of the disc; Figs. 8 and 10), and the positioning being such that the metal hub 102 occludes (at least by the tab portions) the central void and the tabs (108, 110, 112) protrude through the disc (100, 116); and bending (defined by bended portions 140, 142 of the tabs; Fig. 7 and col. 6, lines 25-29) the tabs such that the abrasive disc (100, 116) is gripped between the annular portion 104 and the tabs (108, 110, 112) for driving engagement and to form an abrasive disc use with a grinder and wherein the back of the annular portion abuts the grinder in use (Fig. 7).  See Figs. 7-10 in MacKay ‘615. 
              Regarding claim 2, Mackay’ ‘615 teaches everything noted above including that the tabs (108, 110, 112) extend through the void.  
               Regarding claim 4, Mackay ‘615 teaches everything noted above including that the disc (100, 106) has an opening (132, 134, 136) for each tab (108, 110, 112) and each tab protrudes through the opening provided therefor after the positioning step has been completed.  
11.          Claims 1-2, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by MacKay, Jr. (3,667,169), hereinafter MacKay ‘169. Regarding claim 1, as best understood, MacKay teaches a method comprising the steps: positioning a metal hub 70 against an abrasive disc 7, the metal hub having an annular portion 82 and a plurality of tabs 76, the annular portion defining an aperture (Fig. 9) and having a front and a back, the plurality of tabs 76 protruding frontwardly from the annular portion 82, the abrasive disc 72 having a central void (74, 78), and the positioning being such that the metal hub 70 occludes the central void (74, 78) and the tabs 76 protrude through the disc 72; and bending the tabs 76 such that the abrasive disc 72 is gripped between the annular portion 82 and the tabs 76 for driving engagement and to form an abrasive disc use with a grinder and wherein the back of the annular portion abuts the grinder in use. See Figs. 8-11 in MacKay ‘169. It should be noted that the tabs 76 protrude forntwardly from the back of the annular portion. It should be noted that the claims do not specify with respect to what part or element the tabs protrude frontwarly.
              Regarding claim 2, Mackay’ ‘169 teaches everything noted above including that the tabs 76 extend through the void.  

 Response to Arguments
12.           Applicant’s argument that applicant’s cited references do not include discs having the aperture of the X-lock system is misplaced. First, the aperture of a X-lock system is not in the claim. Second, as stated above, If a specific aperture and a specific grinder are intended to be claimed, then claims of the application must recite the feature or structures of the particular aperture and the grinder, instead of the claims referring to a trade mark of a manufacturer which manufactures the disc and grinder or a patent that describes the disc and the grinder. 
            Applicant’s argument that Mackay ‘615 does not teach that the tabs (108-112) independently drivingly engage the abrasive is not persuasive. Claim merely recites, “bending the tabs such that the abrasive disc is gripped between the annular portion and the tabs for driving engagement.” In this case, the 
abrasive disc which is gripped between the annular portion and the tabs is used for driving engagement with a grinder. 
            Applicant’s argument that Mackay ‘169 does not teach that the tabs 76 protrude frontwardly from the annular portion is not persuasive. As stated above, 
the tabs 76 protrude forntwardly from the back of the annular portion. It should be noted that the claims do not specify with respect to what part or element the tabs protrude frontwardly.           

Conclusion
13.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 28, 2022